department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc corp b03 postf-120869-02 uilc response date date internal_revenue_service national_office legal advice memorandum for associate area_counsel from associate chief_counsel corporate cc corp b03 subject proper parties to execute form sec_872 this chief_counsel_advice responds to your memoranda dated date and date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corporation a corporation b corporation c_corporation d corporation e corporation f corporation g date date postf-120869-02 date date date date date date date date date date date date x date y issues who is the proper party to execute a form_872 for corporation a for the period ended date who is the proper party to execute form sec_872 for corporation a for the periods ended date and date who is the proper party to execute form sec_872 for corporation b for the period ended date and the final consolidated_return on date how should form sec_872 and forms ss-10 be executed for the members of the former corporation b consolidated_group that filed separate returns for the periods ended date and date what language should be included for the form_872 for corporation e for the taxable_period ended date postf-120869-02 conclusions issue two form sec_872 should be obtained one from corporation a and one from corporation e on the first form_872 the following language should be used corporation a ein xx-xxxxxxx as alternative agent under temp_reg sec_1_1502-77t for the members of the corporation b and subsidiaries consolidated_group put an asterisk after group at the bottom of the form_872 write this is with respect to the corporation b and subsidiaries consolidated_group for the taxable_year ending date on the second form_872 the following language should be used corporation e ein xx-xxxxxxx formerly corporation d ein xx-xxxxxxx formerly corporation c ein xx-xxxxxxx as successor_in_interest to corporation b and subsidiaries ein xx-xxxxxxx and as alternative agent under temp_reg sec_1_1502-77t for the members of the corporation b and subsidiaries consolidated_group put an asterisk after group at the bottom of the form_872 write this is with respect to the corporation b and subsidiaries consolidated_group for the taxable_year ending date issue a form_872 should be obtained from corporation e the following language should be used corporation e ein xx-xxxxxxx formerly corporation d ein xx-xxxxxxx formerly corporation c ein xx-xxxxxxx as successor_in_interest to corporation b and subsidiaries ein xx-xxxxxxx and as alternative agent under temp_reg sec_1_1502-77t for the members of the corporation b and subsidiaries consolidated_group put an asterisk after group at the bottom of the form_872 write this is with respect to the corporation b and subsidiaries consolidated_group for the taxable_period ending on date postf-120869-02 from date through date and then date through date corporation a filed separate returns therefore the proper party to execute a form_872 for these time frames is an authorized party from corporation a issue a form_872 should be obtained from corporation e the following language should be used corporation e ein xx-xxxxxxx formerly corporation d ein xx-xxxxxxx formerly corporation c ein xx-xxxxxxx as successor_in_interest to corporation b and subsidiaries ein xx-xxxxxxx and as alternative agent under temp_reg sec_1_1502-77t for the members of the corporation b and subsidiaries consolidated_group put an asterisk after group at the bottom of the form_872 write this is with respect to the corporation b and subsidiaries consolidated_group for the taxable_year ending date and the final consolidated_return for the taxable_period ending on date issue each member of the former corporation b consolidated_group that filed separate returns and is still in existence is the proper party to execute a form_872 for that period if a member of the group filed a separate_return but is not currently in existence then that member’s successor is the proper party to execute a form_872 alternatively revproc_72_38 can be followed to execute a form_872 or ss- issue a form_872 should be obtained from corporation e the following language should be used corporation e ein xx-xxxxxxx formerly corporation d formerly corporation c formerly corporation f for the taxable_period ending date facts as we understand the facts from your memoranda corporation a was the common parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return with a taxable_year ending date x on date corporation a formed a wholly owned subsidiary_corporation b for purposes of postf-120869-02 merging with corporation g on date the shareholders of corporation a exchanged their corporation a stock on a share for share basis for corporation b common_stock the restructuring on date corporation b and corporation g formed corporation f on date corporation f changed its name to corporation c on date corporation b and corporation g merged into corporation c_corporation a merged into a transitory subsidiary of corporation f and survived the merger also on date corporation c the surviving entity changed its name to corporation d corporation d uses a tax_year ending date y on date corporation b filed its final consolidated tax_return each member of the former corporation b consolidated_group filed separate forms for the remainder of their tax_year from the period date through date and then from the period date through date on date corporation d changed its name to corporation e law and analysis issue we recommend obtaining a form_872 from both corporation a and the successor to corporation b because an open question of law exists concerning whether the restructuring resulted in the termination of the old corporation a consolidated_group and formation of a new corporation b group or the continuation of the old corporation a group under sec_1_1502-75 pursuant to a group structure change with a new common parent for the first form_872 from corporation a we suggest using the following language corporation a ein xx-xxxxxxx as alternative agent under temp_reg sec_1_1502-77t for the members of the corporation b and subsidiaries consolidated_group put an asterisk after group at the bottom of the form_872 write this is with respect to the corporation b and subsidiaries consolidated_group for the taxable_year ending date for the second form_872 from the successor of corporation b we suggest the following language corporation e ein xx-xxxxxxx formerly corporation d ein xx-xxxxxxx formerly corporation c ein xx-xxxxxxx as successor_in_interest to corporation b and subsidiaries ein xx-xxxxxxx and as alternative agent under temp_reg sec_1_1502-77t for the members of the corporation b and subsidiaries consolidated_group postf-120869-02 put an asterisk after group at the bottom of the form_872 write this is with respect to the corporation b and subsidiaries consolidated_group for the taxable_year ending date issue from date through date the proper party to execute a form_872 is corporation a’s tax_year must be broken into three periods corporation e ein xx-xxxxxxx formerly corporation d ein xx-xxxxxxx formerly corporation c ein xx-xxxxxxx as successor_in_interest to corporation b and subsidiaries ein xx-xxxxxxx and as alternative agent under temp_reg sec_1_1502-77t for the members of the corporation b and subsidiaries consolidated_group put an asterisk after group at the bottom of the form_872 write this is with respect to the corporation b and subsidiaries consolidated_group for the taxable_period ending on date from date through date and then date through date corporation a filed separate returns therefore the proper party to execute a form_872 for these time frames is an authorized party from corporation a issue under issue we recommend that the successor to corporation b execute a form_872 for the period ending date that same party is the proper party to execute a form_872 for the period ending date corporation e ein xx-xxxxxxx formerly corporation d ein xx-xxxxxxx formerly corporation c ein xx-xxxxxxx as successor_in_interest to corporation b and subsidiaries ein xx-xxxxxxx and as alternative agent under temp_reg sec_1_1502-77t for the members of the corporation b and subsidiaries consolidated_group put an asterisk after group at the bottom of the form_872 write this is with respect to the corporation b and subsidiaries consolidated_group for the taxable_year ending date and the final consolidated_return for the taxable_period ending on date each member of the former corporation b consolidated_group that issue filed separate returns and is still in existence is the proper party to execute a form_872 for that period see issue for example a duly authorized agent from corporation a is the proper party to execute a form_872 for the periods from date through date if a member of the group filed a separate_return but is not postf-120869-02 currently in existence then that member’s successor is the proper party to execute a form_872 alternatively revproc_72_38 can be followed to execute a form_872 or ss-10 according to facts in your memoranda corporation d changed its issue name to corporation e on date whatever corporation e’s legal name was on its date tax_return is the party to whom the form_872 should apply according to a conversation with the examining field agent on date a separate non- consolidated tax_return was filed for the taxable_period from date to date for the party currently known as corporation e therefore a duly authorized officer from corporation e is the proper party to executed the form_872 the language we suggest using is corporation e ein xx-xxxxxxx formerly corporation d formerly corporation c formerly corporation f for the taxable_period ending date case development hazards and other considerations all legal names of the corporations involved herein ein numbers and dates on the relevant tax returns should be confirmed this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions associate chief_counsel corporate by chief branch
